Exhibit 10.2

 

English Summary of an agreement dated September 6, 2016 between Xavier Luis
Ochoa Peressini (the “Employee”) and Andes Corporacion Minera S.A. (the
“Corporation”).

 

The Corporation appoints the Employee as Chief Operating Officer of all of the
Corporation’s projects located in Argentina, including the San Jose and Los
Azules projects.  Among his responsibilities, the Employee shall undertake the
following:

 

·                  Holding quarterly meetings at the San Jose mine, to review
the operations and performance of the project

·                  Organizing meetings as required, with local authorities in
Argentina regarding the San Jose mine and the Los Azules project

·                  Organizing monthly meetings and overseeing the technical
teams at the Los Azules project

 

The Employee shall report to the President of the Corporation or to anyone
designated by the President and shall devote such time as is necessary to carry
out such services.  The agreement is subject to a three month probationary
period and the Employee shall be paid remuneration of $100,000 per annum for the
services to be provided hereunder.

 

The agreement contains a restriction on the Employee for a period of six months
from the termination of the agreement for any reason, from taking any interest
or participating in activities in the Department of Calingasta, San Juan and
Perito Moreno, Santa Cruz, subject to certain exceptions.  The agreement also
contains a provision whereby the Employee is prohibited from soliciting the
Corporation’s employees, consultants or officers for a period of 18 months
following the termination of the agreement.

 

The agreement is governed by the laws of Argentina.

 

--------------------------------------------------------------------------------